Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Virgil Lamonte Johnson appeals the district court’s order denying his motions for plain error review and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal for the reasons stated by the district court. United States v. Johnson, Nos. 3:12-cr-00850-CMC-3; 3:16-cv-02226-CMC (D.S.C. Sept. 12 & 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED